Name: Council Decision (EU) 2017/609 of 27 March 2017 on the conclusion, on behalf of the European Union and its Member States, of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: regions and regional policy;  European construction;  international affairs;  Europe;  Asia and Oceania;  cooperation policy
 Date Published: 2017-03-31

 31.3.2017 EN Official Journal of the European Union L 86/1 COUNCIL DECISION (EU) 2017/609 of 27 March 2017 on the conclusion, on behalf of the European Union and its Member States, of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218(6)(a), Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part (2) (the Agreement) was signed in Luxembourg on 17 June 2002 and entered into force on 1 April 2006. (2) The Republic of Croatia became a Member State of the European Union on 1 July 2013. (3) Under the terms of Article 6(2) of the Act of Accession of the Republic of Croatia, the accession of the Republic of Croatia to the Agreement is to be agreed by means of a protocol to the Agreement concluded between the Council, acting on behalf of the Union and unanimously on behalf of the Member States, and the Lebanese Republic. (4) On 14 September 2012, the Council authorised the Commission to open negotiations with the Lebanese Republic. The negotiations were successfully concluded. In accordance with Council Decision (EU) 2016/859 (3), the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part to take account of the accession of the Republic of Croatia to the European Union has been signed on behalf of the Union and its Member States in Brussels on 28 April 2016. (5) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part to take account of the accession of the Republic of Croatia to the European Union is hereby approved on behalf of the Union and its Member States (4). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 7 of the Protocol, in order to express the consent of the Union to be bound by the Protocol (5). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 March 2017. For the Council The President C. ABELA (1) Consent of 2 March 2017 (not yet published in the Official Journal). (2) OJ L 143, 30.5.2006, p. 2. (3) OJ L 144, 1.6.2016, p. 1. (4) The text has been published in OJ L 144 of 1.6.2016, p. 3, together with the decision on signature. (5) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.